Citation Nr: 0528368	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  03-24 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Entitlement to an initial compensable rating for the 
service-connected bilateral pes planus with hind foot valgus 
and plantar heel spur.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for right hip 
disability.

4.  Entitlement to service connection for a left hip 
disability.

5.  Entitlement to service connection for a right elbow 
and/or forearm disability, other than carpal tunnel syndrome 
of the right wrist.  

6.  Entitlement to service connection for separated symphysis 
pubis (claimed as a separated pelvic bone).  

7.  Entitlement to service connection for costochondritis 
(claimed as chest discomfort).  

8.  Entitlement to service connection for athlete's foot.

9.  Entitlement to service connection for a left ankle 
disability.

10.  Entitlement to service connection for a right ankle 
disability.  
 
11.  Entitlement to service connection for the residuals of a 
claimed left foot fracture.  

12.  Entitlement to an initial compensable rating for the 
service-connected left knee patellofemoral syndrome.

13.  Entitlement to an initial compensable rating for the 
service-connected right knee patellofemoral syndrome.

14.  Entitlement to service connection for lumbar spine 
levorotational scoliosis with developmental spina bifida T12-
L1.

15.  Entitlement to service connection for a claimed left eye 
disability, to include optic neuropathy, myopia and 
astigmatism.

16.  Entitlement to service connection for tension headaches.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from April 1994 to March 
2002.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina and an April 2003 rating 
decision of the VA Regional Office in Columbia, South 
Carolina (RO).

In June 2001, the veteran submitted her initial "pre-
discharge" claims for service connection based on an 
initially scheduled release from active duty in November 
2001.  She was afforded a series of examinations in July 
2001.  However, she subsequently extended her active duty 
until March 2002, and as such, no further action was taken 
with regard to her claims until after her discharge in March 
2002.  

As noted, in June 2001 the RO received the veteran's claim of 
service connection for tinnitus, right arm/elbow pain, right 
and left knee disorders, right and left foot pain, a left eye 
condition, headaches, bilateral hearing loss, tinnitus, chest 
discomfort, low back pain, separated pelvic bone, right and 
left hip disabilities and a right ankle disability.  

In an April 2002 rating decision, the RO granted service 
connection for tinnitus and right wrist carpal tunnel 
syndrome.  Ten percent ratings were assigned to both of those 
disabilities.  Service connection was also granted for left 
and right knee patellofemoral syndrome and left and right 
foot pes planus with hind foot valgus and plantar heel spur.  
Noncompensable ratings were assigned to those disabilities.  
The remainder of the veteran's claims for service connection 
were denied.  

The veteran disagreed with the April 2002 rating decision and 
initiated this appeal with the submission of a timely notice 
of disagreement (NOD) in March 2003.  Specifically, the 
veteran disagreed with the initial noncompensable ratings 
assigned for the right and left knee patellofemoral syndrome 
and the right and left foot pes planus with hind foot valgus 
and plantar heel spur.  The veteran also disagreed with the 
denials of service connection for all of the other issues.  
The veteran did not disagree with the initial 10 percent 
ratings assigned for the service-connected tinnitus and the 
service-connected right wrist carpal tunnel syndrome.  

In the meantime, in May 2002, the RO received the veteran's 
additional claims of service connection for recurrent yeast 
infections, abnormal pap smears, hair loss, recurrent 
bilateral athlete's foot fungus, residuals of a left ankle 
fracture and trauma to her teeth.  

In an April 2003 rating decision, the RO granted service 
connection for trauma to Teeth 9 and 10, and assigned a 
noncompensable rating.  Service connection was denied for 
yeast infections, abnormal pap smears, athlete's foot, hair 
loss, left ankle instability, and fractures of the right and 
left feet.  

In May 2003, the RO received the veteran's NOD with the April 
2003 decision.  Specifically, the veteran disagreed with the 
denials of service connection for athlete's foot, left ankle 
instability and fracture of the left foot.  The veteran did 
not disagree with the remaining issues.  

The RO issued a Statement of the Case (SOC) in June 2003 
which addressed all of the issues with which the veteran 
disagreed, from both rating decisions.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in August 2003.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge, sitting at the RO in July 
2005.  A transcript of her testimony is associated with the 
claims file.  

The issues of entitlement to compensable ratings for the 
service-connected right knee and left knee patellofemoral 
syndrome, entitlement to service connection for optic 
neuropathy, headaches, and lumbar spine levorotational 
scoliosis with developmental spina bifida T12-L1 are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

As noted above, the April 2002 rating decision granted 
service connection for, inter alia, tinnitus and carpal 
tunnel syndrome of the right wrist, with 10 percent ratings 
assigned to each of those disabilities.  The April 2003 
rating decision granted service connection for trauma to 
Teeth 9 and 10 and assigned a noncompensable rating.  
Additionally, the April 2003 rating decision denied service 
connection for, inter alia, yeast infections, abnormal pap 
smears, hair loss, and a right foot fracture.  To the Board's 
knowledge the veteran has not disagreed with the RO's 
determinations as to those issues.  

Finally, there appears to be some confusion as to the issue 
of service connection for a right arm and elbow disability.  
The Board notes that the April 2002 rating decision granted 
service connection for right wrist carpal tunnel syndrome 
(claimed as right arm and elbow pain).  However, the rating 
decision also denied service connection for a right elbow and 
forearm condition (claimed as right arm and elbow pain).  The 
veteran subsequently included the issue of service connection 
for right arm/elbow pain in her NOD, but later testified at 
her personal hearing in July 2005 that her claim of service 
connection regarding her elbow and forearm should have been 
adjudicated as a left arm/elbow disability, not a right 
arm/elbow disability.  As such, the Board refers the matter 
of service connection for a claimed left arm/elbow disability 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  The competent medical evidence indicates that the 
service-connected bilateral pes planus with hind foot valgus 
and plantar heel spur is manifested by x-ray evidence of 
moderate bilateral pes planus resulting in pain and 
discomfort of each foot; but there is no objective evidence 
of severe pes planus disability manifested by marked 
deformity, swelling on use and/or characteristic callosities.  

2.  The veteran does not currently have a hearing loss in 
either ear recognized as a disability for VA compensation 
purposes.

3.  The medical evidence of record does not demonstrate the 
existence of a currently diagnosed disability of either hip.  

4.  The medical evidence of record does not demonstrate the 
existence of a current right elbow/forearm disability.  

5.  The medical evidence of record does not demonstrate the 
existence of a currently diagnosed disability associated with 
the symphysis pubis.

6.  The medical evidence of record does attribute the 
veteran's costochondritis, if any, to any disease or injury 
that was incurred in or aggravated by service.  

7.  The medical evidence of record does not demonstrate the 
existence of disability manifested by athlete's foot fungus.

8.  The medical evidence of record demonstrates that the 
veteran suffered chronic ankle sprains in service which have 
resulted in current ankle instability.  

9.  The medical evidence of record does not show that the 
veteran fractured her left foot in service, or that she has 
current residuals of a claimed left foot fracture.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but no 
more, for bilateral pes planus with hind foot valgus and 
plantar heel spur have been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2005).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be so presumed; service connection for 
bilateral hearing loss is denied as a matter of law.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1137, 5103, 5103(A), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

3.  A bilateral hip disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).

4.  A disability involving the right elbow and forearm (other 
than carpal tunnel syndrome of the right wrist) was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C. F. R. § 3.303 (2005).

5.  The criteria for entitlement to service connection for a 
disability manifested by pain in the symphysis pubis have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C. F. R. § 
3.303 (2005).

6.  The criteria for entitlement to service connection for a 
disability manifested by chest pain and discomfort have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C. F. R. § 
3.303 (2005).

7.  Athlete's foot fungus was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C. F. R. § 
3.303 (2005).

8.  Left and right ankle disabilities were incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C. F. R. § 3.303 
(2005).

9.  A left foot fracture was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C. F. R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In this case the VCAA notice by letters in June 2002 and 
March 2003, followed the initial adjudication.  The notices 
included the type of evidence needed to substantiate claims 
for service connection.  In addition, the RO informed the 
appellant about the information and evidence that VA will 
seek to provide including the veteran's service medical 
records and other relevant medical records which the 
appellant informed VA about.  In the June 2002 VCAA letter, 
the RO also informed the appellant about the information and 
evidence she was expected to provide.  That letter also 
informed the veteran that she should tell the RO about any 
additional information or evidence that she wanted the RO to 
obtain.  The veteran was, in effect, requested to submit all 
evidence in her possession that pertained to her claims.  

Although the timing of the VCAA notice did not comply with 
the requirement that the notice must precede the 
adjudication, the action of the RO described above, cured the 
procedural defect because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
her claim as she had the opportunity to submit additional 
argument and evidence, which she did and to address the 
issues at a hearing.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  For this reason, the appellant has not been 
prejudiced by the timing of the VCAA notice. 

Furthermore, a VCAA letter that is adequate for the service 
connection issue is adequate if there is a notice of 
disagreement to the assigned evaluation.  The RO does not 
bifurcate the issues, rather, the RO grants service 
connection then assigns an evaluation.  The veteran's claim 
is actually a claim for compensation.  In establishing her 
claims of service connection, she presented evidence to 
establish the existence of disability.  The degree of 
disability is inherent in establishing the existence of 
disability.  In this case, the veteran was informed of the 
duty to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The veteran was specifically 
advised of the type of evidence which would substantiate her 
claims and she was afforded additional time to submit such 
evidence.  Thus, the veteran was provided notice of what VA 
was doing to develop the claim, notice of what she could do 
to help her claim and notice of how his claim was still 
deficient.  See VAOPGCPREC 8-03.

Moreover, the April 2002 and April 2003 rating decisions, the 
June 2003 SOC and the September 2004 SSOC explained, in 
detail, the reasons for the grants and/or denials of her 
claims.  The veteran also offered testimony in support of her 
claims at a personal hearing.  The Board finds that the 
veteran was provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  The duty to notify the veteran was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes the service medical 
records, VA medical records, VA examination reports, private 
medical records, and written statements and testimony from 
the veteran.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

However, in cases that arise from an initial rating decision 
which established service connection and assigned the initial 
disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Under 38 C.F.R. § 4.31 (2005), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

Pes Planus

The service medical records reveal that the veteran entered 
service with moderate pes planus, which was found to be 
asymptomatic on entrance examination in January 1994.  The 
service medical records indicate that the veteran was 
provided arch supports for both feet in September 1996.   At 
a July 2001 pre-discharge VA examination, the veteran 
complained of pain in the toenails first thing in the morning 
as well as pain in the plantar aspect of her feet and heels.  
On examination, there was evidence of early bilateral pes 
planus.  Examination of the lower extremities revealed no 
abnormal weight bearing signs.  There were no callosities, 
corns, skin breakdown or unusual shoe wera.  There was no 
limited function in standing or walking.  The veteran did not 
require braces, canes, crutches or other corrective devices.  
X-rays revealed moderate pes planus with hind foot valgus.  
The metatarsals, phalanges and joint surfaces were 
unremarkable.  There was a small plantar heel spur noted on 
each foot.  

In an April 2003 rating decision, the RO found that the 
veteran's pre-existing bilateral pes planus was permanently 
aggravated during service and granted service connection for 
right foot and left foot pes planus with hind foot valgus and 
plantar heel spurs.  The RO assigned noncompensable ratings 
to the bilateral foot disability and the veteran disagreed 
with the initial ratings.  

At an April 2003 VA examination, the veteran reported pain 
when she wore boots.  Examination of the feet revealed 
bilateral pes planus deformity which was supple and only a 
mild flat foot.  Her heels easily corrected to varus with 
single leg and double leg heel rise.  She had mild tenderness 
to palpation at the left anteromedial calcaneus consistent 
with the origin of plantar fascia.  The right was nontender 
to palpation, otherwise normal architecture of her feet on 
the right and left.  The assessment was bilateral supple flat 
foot deformity, mild left plantar fasciitis.  

The veteran's pes planus of the right and left feet with hind 
foot valgus and plantar heel spur is currently rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5276.  The Rating Schedule 
provides that an acquired flatfoot condition will be rated as 
noncompensable for a mild unilateral or bilateral disability 
where symptoms are relieved by built-up shoe or arch support.  
A moderate unilateral or bilateral disability with weight-
bearing over or medial to the great toe, inward bowing of the 
tendo Achilles, and pain on manipulation and use of the feet 
is rated as 10 percent disabling.  A severe disability with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, an 
indication of swelling on use, and characteristic callosities 
is rated as 20 percent disabling where it is unilateral and 
as 30 percent disabling where it is bilateral.  A pronounced 
disability with marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo Achilles on manipulation, which is 
not improved by orthopedic shoes or appliances is rated as 30 
percent disabling where it is unilateral and as 50 percent 
disabling where it is bilateral.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2005).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Here, the 
evaluation for bilateral pes planus is not based on 
limitation of motion and the holding in DeLuca is not 
applicable.

In the present case, the Board finds that the probative, and 
objective, evidence of record indicates that the veteran 
suffers from moderate pes planus.  Specifically, x-ray 
studies from July 2001 revealed moderate pes planus of each 
foot with hind foot valgus.  The x-rays also noted heel spurs 
on each foot.  Moderate bilateral pes planus warrants a 10 
percent evaluation.  Although the evidence demonstrates 
moderate pes planus, the record contains no findings of 
severe pes planus.  Specifically, the evidence of record has 
never indicated marked deformity, accentuated pain on 
manipulation and use or characteristic callosities.  

The Board considered other diagnostic codes pertaining to the 
foot; however, there is no other appropriate diagnostic code 
which would afford the veteran a rating higher than 10 
percent.  Specifically, the evidence of record does not 
demonstrate pes cavus, malunion and/or nonunion of the tarsal 
or metatarsal bones, or a foot injury of a moderately severe 
degree.  

In sum, the medical evidence in this case supports a finding 
of moderate bilateral pes planus, since service, which 
warrants the assignment of an initial 10 percent rating for 
the service-connected bilateral pes planus with hind foot 
valgus and plantar heel spur.  

III.  General Principles Relating to Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

Under 38 U.S.C.A. § 1110, it is essential that there be a 
current disability in order to establish service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Hearing Loss

The veteran seeks service connection for bilateral hearing 
loss.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

In Hensley v. Brown, 5 Vet. App. 155 (193), the Court noted 
that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service."  5 Vet. App. at 159.  The Court explained 
that, "when audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  5 Vet. 
App. at 160.

The veteran's service medical records reveal that the veteran 
entered service with normal hearing.  The January 1994 
entrance physical examination noted pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
0
15
LEFT
25
5
0
0
5

On the authorized audiological evaluation in April 1994, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
5
10
0
10
LEFT
-5
-5
5
15
15

Ear plugs were issued to the veteran and annual audiometric 
testing during service showed normal hearing throughout 
service.

The veteran was afforded a pre-discharge examination in July 
2001.  She reported an in-service history of noise exposure 
and a noticeable decrease in auditory sensitivity since 1995.  

On the authorized audiological evaluation in July 2001, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
20
25
LEFT
20
20
15
15
20

The average in the right ear was 23.75 and the average in the 
left ear was 17.5.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 96 
percent in the left ear.  The diagnosis was normal peripheral 
auditory sensitivity, bilaterally with normal speech 
recognition scores.  

In this case, the evidence does not demonstrate that the 
veteran has defective hearing for VA purposes within the 
meaning of 38 C.F.R. § 3.385 (2005).  None of the audiograms 
dating from 1994 to 2001 demonstrate either (1) an auditory 
threshold of 40 decibels or greater in any of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz, or (2) an auditory 
threshold of 26 decibels or higher for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz, or (3) 
speech recognition scores of less than 94 percent.  

The Board recognizes that it is certainly possible that the 
veteran's hearing may have deteriorated during her period of 
active service; however, the objective evidence of record 
does not show that her decreased hearing sensitivity, if any, 
met the criteria necessary for entitlement to service 
connection for defective hearing at any time during service 
and up to the present time.  

In light of the foregoing, the claim of service connection 
for bilateral hearing loss must be denied by operation of 
law.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.385 (2005).

Right and Left Hips

The veteran seeks service connection for a bilateral hip 
disability.  

A September 1996 service medical record notes that the 
veteran complained of popping in the left hip in conjunction 
with left knee and ankle pain.  At the veteran's pre-
discharge examination in July 2001, the veteran continued to 
complain of popping in the hip area, with aggravation of her 
symptoms with prolonged standing and impact exercises.  
Examination of the hips was essentially negative, as there 
was no redness, heat, effusion, drainage, instability, 
weakness or tenderness.  There was normal range of motion of 
the hips.  There was no evidence of pain with movement and 
there was no evidence of trochanteric bursal tenderness to 
palpation.  X-rays of the hips were negative.  The diagnosis 
was bilateral hip condition with no pathology to render a 
diagnosis.  

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.

With respect to element (1), as was noted above, it is now 
well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 
2 Vet. App. 141, 143 (1992) [service connection may not be 
granted unless a current disability exists].  A "current 
disability" means a disability shown by competent medical 
evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 
(1997).

There is no competent medical evidence to suggest that the 
veteran has a current hip disability.  X-rays of the hips are 
negative and the VA examiner indicated that there was no 
diagnosis with regard to the veteran's hips.  Although the 
veteran asserts that her hips began "popping" during 
service, the medical evidence does not indicate that any 
disability has resulted from, or is related to, the 
"popping."

To the extent that the veteran is herself asserting that she 
in fact does have a current hip disability, it is now well 
established that laypersons without medical training, such as 
the veteran, are not competent to comment on medical matters 
such as diagnosis of a disability.  See Espiritu v. 
Derwinski, supra.  Any such statements offered in support of 
the veteran's claim do not constitute competent medical 
evidence and cannot be accepted by the Board.  See also 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

As has already been noted, the veteran has had ample 
opportunity to submit competent medical evidence of a 
bilateral hip disability, and she failed to do so.

The law is clear that in order to be considered for service 
connection, a claimant must first have a disability.  See the 
Court cases cited by the Board above, as well as the decision 
of the United States Court of Appeals for the Federal Circuit 
in Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) and 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In the 
absence of evidence of a diagnosed bilateral hip disability, 
Hickson element (1) is not met and service connection may not 
be granted for this disorder on this basis alone.

The lack of a current disability is dispositive of this 
appeal.  However, for the sake of completeness, the Board 
will briefly address the remaining two Hickson elements.

With respect to Hickson element (2), in-service disease or 
injury, the veteran's service medical records do not show 
that the veteran sustained injury to the hips, or sought 
treatment for hip pain during service.  Hickson element (2) 
is not satisfied.

Turning to element (3), in the absence of both a current 
diagnosis and an in-service disability, there can be no 
medical nexus, and there is none of record

In summary, for reasons and bases expressed above, the Board 
concludes that service connection may not be granted for the 
veteran's claimed hip disability, in view of the absence of 
evidence indicating that such a disability is, or has ever 
been, manifested.  

A preponderance of the evidence is against this claim, and 
the benefits sought on appeal are accordingly denied.

Right Elbow/Forearm

As noted above, service connection was granted for carpal 
tunnel syndrome of the right wrist, which was originally 
claimed as right arm and elbow pain.  However, a separate 
issue of service connection for a right elbow/forearm 
disability was also denied.  That issue is currently in 
appellate status, but the veteran testified at her personal 
hearing that the issue involves the left arm, not the right 
arm.  Nonetheless, the issue of service connection for a 
right elbow/forearm disability has been developed for 
appellate review.  As such, the Board with address the issue.  

Service medical records do not show treatment for, or 
complaints of, right arm or elbow pain.  At the July 2001 
pre-discharge examination, the veteran reported that she 
injured her right hand and arm about one year prior.  The 
injury reportedly caused pain and numbness in the right and 
elbow, with decreased grip strength.  On examination, the 
extremities were without edema or varicosities, and the 
peripheral pulses were normal.  Sensation to pinprick and 
touch was normal.  Motor function was also normal.  Deep 
tendon reflexes were normal and symmetrical, bilaterally.  
The right elbow was without redness, swelling, effusion, 
drainage, abnormal movement, instability or weakness.  X-rays 
of the right elbow and forearm were negative.  The diagnosis 
was status post right elbow/forearm contusion, with no 
residuals found on the examination.  

In sum, the medical evidence in this case does not show the 
existence of a current disability with regard to the right 
elbow and forearm.  Service connection has already been 
established for carpal tunnel syndrome of the right wrist, 
and no other diagnosis has been identified with regard to the 
elbow and forearm.  Furthermore, the veteran testified at her 
personal hearing that the disability to the elbow forearm is 
located on the left extremity, not the right extremity.  

The Board therefore finds that Hickson element (1) is not met 
with respect to the right elbow and forearm, and the veteran 
apparently concurs with that assessment.  

A preponderance of the evidence is against this claim, and 
the benefits sought on appeal are accordingly denied.

Athlete's Foot

The service medical records are negative for complaints, 
findings or diagnosis of Athlete's foot or other foot fungus.  

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.

With respect to element (1), there is no competent medical 
evidence to suggest that the veteran has a current foot 
fungus disability.  To the extent that the veteran is herself 
asserting that she in fact does have a current Athletes Foot 
fungus disability, it is now well established that laypersons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as diagnosis of 
a disability.  See Espiritu v. Derwinski, supra.  Any such 
statements offered in support of the veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See also Cromley v. Brown, 7 Vet. App. 376, 
379 (1995).

As has already been noted, the veteran has had ample 
opportunity to submit competent medical evidence of current 
disability manifested by Athletes Foot, and she failed to do 
so.  Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) and 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In the 
absence of evidence of a diagnosed Athletes Foot fungus 
disability, Hickson element (1) is not met and service 
connection may not be granted for this disorder on this basis 
alone.

With respect to Hickson element (2), in-service disease or 
injury, the veteran's service medical records do not show 
that the veteran was ever treated for a foot fungus in 
service.  Hickson element (2) is not satisfied.

Turning to element (3), in the absence of both a current 
diagnosis and an in-service disability, there can be no 
medical nexus, and there is none of record

In summary, for reasons and bases expressed above, the Board 
concludes that service connection may not be granted for the 
veteran's claimed Athletes Foot fungus disability, in view of 
the absence of evidence indicating that such a disability is, 
or has ever been, manifested.  

A preponderance of the evidence is against this claim, and 
the benefits sought on appeal are accordingly denied.



Separated Symphysis Pubis

The service medical records reflect that the veteran 
complained of vaginal and/or pelvic pain during pregnancy and 
the pain continued after pregnancy.  A March 1999 gynecology 
consult noted positive point tenderness at the pubic 
symphysis.  There were no deformities, no edema and no 
erythema.  The provisional diagnosis was chronic symphysis 
pubis pain, etiology unknown.  In an October 1999 clinical 
record, the veteran described the pain as a sharp ache in the 
anterior lower abdomen, over the symphysis.  No bone 
abnormalities were shown on x-ray and the assessment was 
pelvis pain with no bony abnormalities, with a history of 
pain onset associated with pregnancy.  No orthopedic injury 
was identified.  

At the veteran's pre-discharge examination in July 2001, the 
veteran noted a history of pain in the bladder and public 
area subsequent to a fall during service and pregnancy 
shortly thereafter.  The pain has continued since the initial 
fall and became worse during two subsequent pregnancies.  The 
examiner noted that a pelvic examination in November 2000 was 
normal.  Pelvic x-ray was negative.  The diagnosis was status 
post separated symphysis pubis, with no residuals found on 
examination.  

Once again, with respect to Hickson element (1), there is no 
competent medical evidence to suggest that the veteran has a 
current disability of the symphysis pubis.  The July 2001 X-
ray of the pelvis was negative and no VA examiner has 
indicated that there is a current diagnosis associated the 
veteran's pubic bone.  Although the July 2001 examiner noted 
a status post separated symphysis pubis, that examiner also 
indicated that the veteran had no residuals with regard to 
that history.  Furthermore, there is no objective evidence 
which documents a separated symphysis pubis.  

To the extent that the veteran is herself asserting that she 
in fact does have chronic pain in the public bone area, it is 
well-established that a symptom such as pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted, unless there is a medical 
nexus linking the veteran's pain to an incident in service.  
See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).  Specifically, such a "pain alone" claimed must fail 
when there is no sufficient factual showing that the pain 
derived from an in-service disease or injury.  Such pain 
cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  

For veterans, disability compensation derives from two 
statutes, sections 1110 and 1131.  Both provide for 
compensation, beginning with the following words; "For 
disability resulting from personal injury suffered or disease 
contracted in line of duty..."  Thus, in order for a veteran 
to qualify for compensation under those statutes, the veteran 
must prove the existence of disability and that a disability 
has resulted from a disease or injury that occurred in the 
line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Stated differently, a claim fails if there 
is an absence of disability or an absence of disease or 
injury.

Pain cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  See Sanchez.  Such a "pain 
alone" claim must fail when there is no sufficient factual 
showing that the pain derives from an in-service disease or 
injury.  Id.

Furthermore, it is now well established that laypersons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as diagnosis of 
a disability.  See Espiritu v. Derwinski, supra.  Any such 
statements offered in support of the veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See also Cromley v. Brown, 7 Vet. App. 376, 
379 (1995).

In the absence of evidence of a diagnosed disability to which 
the symphysis pubis pain is attributed, Hickson element (1) 
is not met and service connection may not be granted for this 
disorder on this basis alone.

In summary, for reasons and bases expressed above, the Board 
concludes that service connection may not be granted for the 
veteran's claimed pubic pain, in view of the absence of 
evidence indicating that an identifiable disability exists.  

A preponderance of the evidence is against this claim, and 
the benefits sought on appeal are accordingly denied.

Costochondritis

The veteran seeks service connection for chest pain.  At her 
July 2001 pre-discharge examination, the veteran reported 
that she experienced chest discomfort during exercise, since 
1999.  She could not recall any injury to the chest and 
denied any associated symptoms of shortness of breath or 
palpitations.  A chest x-ray was negative.  The diagnosis was 
status post costochondritis, not found on examination.  

Once again, with respect to Hickson element (1), there is no 
competent medical evidence to suggest that the veteran has a 
current disability manifested by chest pain.  The VA examiner 
did not attribute the chest discomfort to a diagnosed 
disability, and found no evidence of costochondritis on 
examination.  Although the July 2001 examiner noted a 
diagnosis of status post costochondritis, that examiner also 
indicated that costochondritis was not found on that 
examination.  Furthermore, there is no objective evidence 
which shows an actual chest disability.  

Moreover, as explained hereinabove, it is well-established 
that a symptom such as pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted, unless there is a medical nexus 
linking the veteran's pain to an incident in service.  See 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Specifically, such a "pain alone" claimed must fail when 
there is no sufficient factual showing that the pain derived 
from an in-service disease or injury.  Such pain cannot be 
compensable in the absence of proof of an in-service disease 
or injury to which the current pain can be connected by 
medical evidence.  

As stated above, a claim fails if there is an absence of 
disability or an absence of disease or injury.  Pain cannot 
be compensable in the absence of proof of an in-service 
disease or injury to which the current pain can be connected 
by medical evidence.  See Sanchez.  Such a "pain alone" 
claim must fail when there is no sufficient factual showing 
that the pain derives from an in-service disease or injury.  
Id.

Furthermore, it is now well established that laypersons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as diagnosis of 
a disability.  See Espiritu v. Derwinski, supra.  Any such 
statements offered in support of the veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See also Cromley v. Brown, 7 Vet. App. 376, 
379 (1995).

In the absence of evidence of a diagnosed disability to which 
the chest discomfort/pain is attributed, Hickson element (1) 
is not met and service connection may not be granted for this 
disorder on this basis alone.

In summary, for reasons and bases expressed above, the Board 
concludes that service connection may not be granted for the 
veteran's claimed costochondritis in view of the absence of 
evidence indicating that an identifiable disability exists.  

A preponderance of the evidence is against this claim, and 
the benefits sought on appeal are accordingly denied.

Left ankle/foot and right ankle

The service medical records reflect that the veteran 
complained of right ankle pain of one week's duration in July 
1994.  The veteran reported that she had twisted the ankle 
one week prior during physical training.  Slight edema was 
observed and the ankle was tender at the lateral malleolus 
upon palpation and inversion.  The impression was first 
degree right ankle sprain.

The veteran continued to complain of right ankle pain in 
August 1994.  She reported episodic pain since the injury in 
July 1994.  Positive point tenderness was noted at the mid 
Achilles tendon.  Achilles pain was noted upon dorsal flexion 
with soleus and gastrocnemius pain.  Drawer's sign was 
negative.  The assessment was recurrent Achilles tendonitis 
secondary to inversion strain.  Later that month, the veteran 
was seen for a follow-up appointment.  The mild ankle sprain 
was resolving and the Achilles tendonitis was resolving.  

In September 1994, the veteran suffered a second first-degree 
right ankle sprain.  In October 1994, the veteran continued 
to complain of right ankle and foot pain.  The assessment was 
slowly resolving left ankle pain and Achilles tendonitis.  

Service medical records reflect that the veteran complained 
of a sore left ankle in September 1996.  She stepped in a 
hole while running and injured the left ankle.  The 
assessment was 1st degree left ankle sprain.  

Service medical records reflect that the veteran was seen for 
complaints of left foot pain after she fell off a truck and 
hit her foot in December 2001.  The veteran reported that she 
heard an audible crack at the time of the injury two weeks 
prior.  Tenderness to palpation was noted on the top of the 
foot between the 2nd and 4th flanges.  Swelling was noted, but 
there was no redness, contusions or crepitus noted.  The 
veteran had full range of motion.  There was no fracture on 
x-ray and no deformities noted.  The assessment was soft 
tissue injury to the left foot.

In January 2002, the veteran continued to complain of left 
foot pain.  There was tenderness to palpation on and between 
the 2nd and 4th flanges.  The assessment was soft tissue 
injury.  

At a VA general medical examination in April 2003, the 
veteran reported a history of chronic ankle pain.  The 
examiner, who was not provided with the claims file, noted an 
assessment of chronic ankle pain.  

The veteran was also afforded a VA bones examination in April 
2003.  She reported ankle instability, left worse than right, 
particularly on uneven ground.  Examination of the right 
ankle revealed 20 degrees of dorsiflexion, 40 degrees of 
plantar flexion and 45 degrees of inversion, 20 degrees of 
eversion.  Examination of the left ankle revealed 20 degrees 
of dorsiflexion, 50 degrees of plantar flexion, positive 
tilt, positive anterior drawer, positive tenderness to 
palpation at the anteriolateral mortis.  There was no 
evidence of incompetent anterior inferior talofibular 
ligament and obvious lateral ligamentous instability.  The 
assessment was left greater than right lateral ligamentous 
instability of the ankle which resulted in minimal daily 
deficit; but which did limit her from activities of sporting 
type endeavors.  

VA outpatient records note the possibility of osteoarthritis 
of the left ankle.  

In summary, the medical evidence reflects that the veteran 
suffered from recurrent left and right ankle sprains during 
service, as well as a soft tissue injury to the left foot.  
Examination in July 2001 did not indicate that the veteran 
had arthritis of the ankle(s); however, more recent medical 
evidence suggests the possibility of osteoarthritis of the 
ankle(s).  Examination of April 2003 noted instability of the 
ankles.

In light of the medical evidence of record noting chronic 
ankle sprains during service with continuity of 
symptomatology after service, and a current diagnosis of 
ankle instability, the Board finds that the criteria for 
entitlement to service connection have been met for left and 
right ankle disabilities.  The medical records reflect a 
continuity of right and left ankle symptomatology beginning 
during service and continuing to the present time.  

Resolving doubt in the veteran's favor, the Board finds that 
the evidence supports a finding that the veteran has current 
instability residuals of right and left ankle sprains that 
had were incurred during service.  

With regard to the left foot, the current medical evidence of 
record does not demonstrate that the veteran has any current 
left foot disorder, including residuals of a soft tissue 
injury or residuals of a foot fracture.  As such, Hickson 
element (1) is not satisfied, and the claim of service 
connection for a left foot disability is denied on that basis 
alone.  

ORDER

Entitlement to an initial 10 percent evaluation for the 
service-connected bilateral pes planus with hind foot valgus 
and plantar heel spur is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Service connection for a right elbow/forearm disability, 
other than carpal tunnel syndrome of the right wrist, is 
denied.  

Service connection for bilateral hearing loss is denied.

Service connection for a right hip disability is denied.  

Service connection for a left hip disability is denied.  

Service connection for a separated symphysis pubis is denied.  

Service connection for costochondritis is denied.  

Service connection for left and right ankle disabilities is 
granted.  

Service connection for a left foot disability is denied.  


REMAND

Patellofemoral syndrome - Right and Left Knees

As noted above, the April 2002 rating decision granted 
service connection for right an left knee patellofemoral 
syndrome, and assigned noncompensable ratings for each knee.  
The veteran asserts that compensable ratings are warranted 
for the service-connected knee disabilities.  

While the veteran's claim was pending, but after the June 
2003 statement of the case was issued, the veteran was 
afforded an orthopedic examination in June 2005 to determine 
the current nature, extent and severity of the service-
connected patellofemoral syndrome of the right and left 
knees.  The VA examiner in June 2005 was not provided with 
the veteran's claims file for review prior to the 
examination.  The VA has a duty to assist the veteran in the 
development of facts pertaining to his claim.  The duty to 
assist also includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  Prior to 
appellate adjudication of the merits, all of the veteran's VA 
and private treatment records with respect to the service-
connected right and left patellofemoral syndrome should be 
obtained and she should be afforded a VA examination.

Low Back

The veteran seeks service connection for a low back 
disability.  The service medical records do not reveal that 
the veteran sought treatment for low back pain during 
service.  However, at her July 2001 pre-discharge 
examination, the veteran reported pain that she had suffered 
from low back pain for the past five years.  She reported 
that her pain was worsened to a moderate degree with lifting.  
She denied radicular symptoms.  

Examination of the lumbar spine revealed diagnosis of 
levorotational scoliosis of the lumbar spine in association 
with developmental spina bifida T12-L1, with no residuals 
found on examination.  

Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c) (2005).  Where during 
service a congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  VAOPGCPREC 82- 90 (July 18, 1990), published at 
56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel 
opinion 01-85 (March 5, 1985).

The VA General Counsel in a precedent opinion indicated that 
there is a distinction under the law between a congenital or 
developmental "disease" and a congenital "defect" for service 
connection purposes in that congenital diseases may be 
recognized as service connected if the evidence as a whole 
shows aggravation in service within the meaning of VA 
regulations.  A congenital or developmental "defect," on the 
other hand, because of 38 C.F.R. § 3.303(c), is not service 
connectable in its own right though service connection may be 
granted for additional disability due to disease or injury 
superimposed upon such defect during service. VAOPGCPREC 82- 
90.

The medical evidence of record does not clarify whether the 
veteran's lumbar spine levorotational scoliosis with 
developmental spina bifida is a congenital defect.  
Furthermore it is unclear whether there is any chronic 
superimposed low back pathology which occurred during 
service.  In light of the unanswered questions regarding the 
etiology of the veteran's back disorder, further development 
is warranted on remand.  In particular additional pertinent 
records should be obtained and the veteran should be afforded 
a VA examination 

Optic Neuropathy

The veteran's service medical records reveal that the veteran 
complained, in January 1999, of a left eye irritation of four 
days duration.  The veteran reported that it felt like 
something was in her eye with movement.  The veteran denied 
visual deficits and reported that she used eye drops with 
relief.  The assessment was bacterial conjunctivitis.

The veteran was afforded a pre-discharge optical examination 
in July 2001.  She complained of a sharp, intermittent pain 
in the left eye, for the past year which resolved 
spontaneously.  The diagnosis was optic neuropathy.  The 
examiner recommended evaluation by an ophthalmologist to 
establish a cause of the optic neuropathy.  

In an August 2004 VA optometry note, the veteran continued to 
report shooting pains on occasion in the left eye, at least 
twice a day, lasting a couple of seconds up to 5 minutes.  
The veteran reported light sensitivity, and spots in the left 
eye.  The veteran denied redness, headaches or flashes.  The 
examiner did not indicate if the veteran had any residuals of 
an in-service eye injury.  

In light of the in-service complaints of eye pain, the 
diagnosis of optic neuropathy, and the continued complaints 
after service, the veteran should be afforded a VA 
examination by an ophthalmologist to determine the current 
nature, and likely etiology of the optic neuropathy.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).

Headaches

The veteran's service medical records do not show complaints, 
findings or diagnosis of headaches.  However, the veteran 
reported daily headaches at her July 2001 pre-discharge 
examination.  The diagnosis was tension headaches.  

At her personal hearing in July 2005, the veteran testified 
that she was told that her headaches were migraines.  The 
veteran testified that she continued to suffer from the 
migraines, about once per week.

The record is unclear as to what type of headaches from which 
the veteran suffers, and whether the onset of the headaches 
occurred during service.  Furthermore, the veteran has 
reported light sensitivity and flashes, but it is unclear 
whether those symptoms are related to the headaches.  As 
such, the veteran should be afforded a VA examination to 
determine the current nature and likely etiology of the 
veteran's headaches.  Green v. Derwinski, 1 Vet. App. 121 
(1991).

Accordingly, these issues are REMANDED to the AMC for the 
following actions:

1.  The RO should take appropriate steps 
in order to obtain and associate with the 
claims file all available recent VA 
and/or private medical records concerning 
treatment received by the veteran for her 
optic neuropathy, headaches, back pain, 
and her service-connected right and left 
knee patellofemoral syndrome, not already 
associated with the claims file.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature, extent and severity of 
the service-connected patellofemoral 
syndrome of the left and right knees; and 
to determine the likely etiology of the 
lumbar spine levorotational scoliosis 
with developmental spina bifida, to 
include whether that disability is 
congenital in nature.  All findings must 
be reported in detail and all indicated 
testing must be accomplished, including 
x-rays to determine if the veteran's 
knees exhibit arthritis.  The veteran's 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the examination.

The examiner should determine the current 
nature, and likely etiology of the lumbar 
spine levorotational scoliosis with 
developmental spina bifida.  In this 
regard, the examiner should indicate 
whether this is disability is congenital 
and/or developmental in nature.  If the 
examiner concludes that the veteran has a 
low back disability that is congenital in 
nature, the examiner should also 
determine whether the veteran has a 
superimposed back injury, that is not 
congenital in nature, that was as likely 
as not incurred in service.  A complete 
rationale must be provided for all 
opinions expressed.  

With regard to the knees, the examiner 
should describe all symptoms of the left 
and right knee.  In particular, the 
examiner should describe the range of 
motion of the veteran's left knee, and 
provide comparison of that range of 
motion with the expected range of normal 
motion.  The examination report should 
state whether there is objective evidence 
of abnormal movement, instability, 
locking, weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, pain with 
use, or other symptoms of disability, and 
provide an opinion as to how these 
factors result in any limitation of 
motion, use, or function.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact must be so stated.  A complete 
rationale for all opinions and 
conclusions reached should be set forth.

In particular, the examiner should state 
whether there is recurrent subluxation or 
lateral instability of the left knee, 
episodes of locking, dislocated semilunar 
cartilage, degenerative joint disease, 
ankylosis, or any other medical disorder 
or functional disability of the left 
knee.

After conducting examination as 
necessary, the examiner should render a 
current diagnosis or diagnoses which 
account for all of the veteran's symptoms 
claimed to be residuals of the left and 
right knee disabilities.  The examination 
report should identify any objective 
evidence of pain or functional loss due 
to pain, including weakened movement, 
excess fatigability, additional limits on 
functional ability during flare-ups, or 
any other factor of disability or 
impairment of normal or expected 
function.   

3.  The veteran should also be afforded a 
VA ophthalmology examination to determine 
the current nature and likely etiology of 
the optic neuropathy, and whether the 
veteran's myopia and astigmatism are 
attributable to the optic neuropathy.  
The examiner should be provided with the 
veteran's claims file for review of the 
pertinent documents therein prior to the 
requested study.  The examiner should 
provide an opinion, with adequate 
rationale, as to whether the veteran's 
diagnosed optic neuropathy was as likely 
as not incurred in or aggravated by 
service.  

4.  The veteran should be afforded an 
examination to determine the current 
nature and likely etiology of the claimed 
headaches, and whether the veteran's 
light sensitivity and flashes are likely 
attributable to the optic neuropathy.  
The examiner should be provided with the 
veteran's claims file for review of the 
pertinent documents therein prior to the 
requested study.  All indicated tests 
should be completed, and the examiner 
should provide an opinion, with adequate 
rationale, as to whether the veteran's 
diagnosed headaches were as likely as not 
incurred in or aggravated by service.  

5.  After undertaking any additional 
development deemed appropriate, including 
any additional indicated specialist 
examinations, the RO should again review 
the veteran's claims.  If the benefits 
sought on appeal are not granted, she 
should be issued a Supplemental Statement 
of the Case, and be afforded a reasonable 
opportunity to reply thereto.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


